WEIER, Judge,
dissents.
I respectfully dissent. In order to support plaintiff’s charge of negligence it was necessary for her to adduce evidence of the doctor’s treatment, its adverse effect upon plaintiff, expert opinion that the treatment so given caused the condition for which plaintiff seeks damages, and further that the course of treatment violated the standards expected of ordinarily careful, skillful and prudent doctors acting under similar circumstances. Haase v. Garfinkel, 418 S.W.2d 108, 113[3, 4] (Mo.1967).
On appeal, defendant contends the trial court erred in refusing to direct a verdict in his favor because there was insufficient evidence to establish that any negligent act or omission of Dr. Emmert caused plaintiff’s thrombo-phlebitis. Plaintiff relied upon the testimony of Dr. Jack Barrow who had treated plaintiff after her hospitalization in July, 1966, to prove that Dr. Emmert’s treatment was negligent and had caused the recurrence of the thrombo-phlebitis. Defendant contended the evidence did not support the hypothetical questions propounded to Dr. Barrow in that no evidence proved that Emmert had administered three shots of mercuhydrin to Mrs. Depper.
Plaintiff introduced Dr. Emmert’s records and read into evidence that portion which established that Dr. Emmert gave Mrs. Depper a one-half c.c. injection of mer-cuhydrin on July 6,1966, “for fluid,” a 2 c.c. injection of premerin on July 13, 1966, (for female disorders) and a 2 c.c. injection of estrone on July 21, 1966, (also for female disorders). The record contained no reference to mercuhydrin except the one entry on July 6.
Based upon this evidence and the conversation of Mr. Depper with Dr. Emmert related in the majority opinion, plaintiff’s counsel then submitted to Dr. Barrow a hypothetical question in which he asked the doctor to assume that Mrs. Depper received three injections of mercuhydrin, one on July 6, 1966, one on July 13, 1966, and one on July 21, 1966, and that he further assume that the sole reason for her treatment at this time was for weight loss. Based on this assumption of facts, plaintiff’s expert was of the opinion that mercuhydrin would not be considered an appropriate drug for treatment of excessive weight or obesity; that in giving the three injections of mer-cuhydrin, Dr. Emmert was not exercising that degree of skill and learning normally exercised by doctors under the same or similar circumstances; and that the injections of mercuhydrin “caused that thrombo-phle-bitis suddenly to flare up.” In answer to a question as to whether one-half c.c. of mer-cuhydrin was a sufficient dosage for therapeutic reasons, Dr. Barrow replied: “No. I think that’s in the order of a test dose to see that the patient is not going to react to it.” Such an amount would have no therapeutic benefit. He had previously explained mercuhydrin was a diuretic enabling the body to get rid of excessive fluid. One undesirable result would be to get hives or skin rashes but usually these would occur after the drug had been used more than once.
Plaintiff’s evidence is insufficient to establish that defendant’s decedent, Dr. Em-mert, administered three shots of mercuh-ydrin to plaintiff or that the drug was given in any specific quantity and in turn the evidence fails to support the hypothetical questions addressed to plaintiff’s expert, Dr. Barrow, and his opinion that establishes Emmert’s negligence. With the evidence of Dr. Emmert’s records, one cannot logically reason that the jury should be able to infer from the testimony of plaintiff’s husband, Mr. Depper, that in his conversation with Dr. Emmert, Emmert admitted giving Mrs. Depper three shots of mercuhydrin. To the contrary, Depper’s testimony relates Em-mert as stating he had given Mrs. Depper only one shot of mercuhydrin. This conformed exactly to his records. Emmert’s further related statement that he had given three shots to plaintiff without specifying *200the drugs injected as the quantity thereof did not controvert the records. Reading into this statement an admission that he gave Mrs. Depper three injections of mer-cuhydrin reaches beyond the bounds of the simple language found in the evidence to find an intendment not there to be drawn. Juries are not permitted to speculate in this manner. Esmar v. Zurich Insurance Co., 485 S.W.2d 417, 421[2] (Mo.1972); Williams v. Cavender, 378 S.W.2d 537, 541[2] (Mo.1964); Graham v. Conner, 412 S.W.2d 193, 203[19] (Mo.App.1967); MAI 2.01.
Even if one were to reach the inference plaintiff seeks in Emmert’s conversation, plaintiff’s evidence points to two equally probable and inconsistent conclusions — that plaintiff was given one shot of mercuhyd-rin, or that she was given three shots of the drug. In such a situation, plaintiff has again failed to remove the case from the realm of speculation. Williams v. Cavender, supra, 378 S.W.2d at 541[4]; Lewis v. Hubert, 532 S.W.2d 860, 869[22] (Mo.App.1975); Straughan v. Asher, 372 S.W.2d 489, 493[4] (Mo.App.1963).
Plaintiff introduced the records of Dr. Emmert as a part of her case. It is true that she is not bound by the unfavorable portions of the evidence introduced by her if it is contradicted by other evidence. Dodwell v. Missouri Pacific Railroad Co., 384 S.W.2d 643, 649[9] (Mo.1964); Steele v. Woods, 327 S.W.2d 187, 196-97[14] (Mo.1959). But Emmert’s telephone conversation with Mr. Depper, as previously pointed out, does not contradict the records. Plaintiff is therefore bound by the uncontradict-ed records. Reece v. Reed, 326 S.W.2d 67, 71[5] (Mo.1959).
Furthermore, it should be pointed out that the only measurable quantity of the drug administered to Mrs. Depper as shown by the evidence was one-half c.c. on July 6, 1966. Such a small quantity would only be considered a test according to the testimony of Dr. Barrow; and as Dr. Barrow indicated, allergic reactions usually would occur only after the drug was used more than once.
Since the only evidence of negligence and causation was Dr. Barrow’s answers to the hypothetical questions and the evidence is insufficient to support the hypothetical questions, it follows that there is an absence of relevant expert medical testimony on the issue of negligence and causation. Even viewing the evidence in the light most favorable to plaintiff, according plaintiff the benefit of all inferences reasonably arising therefrom and disregarding defendant’s evidence unfavorable to plaintiff, as we must do when judging the sufficiency of the evidence in this jury-tried case, Boyd v. Terminal Railroad Ass’n of St. Louis, 289 S.W.2d 33, 35[1] (Mo.1956); Wardenburg v. White, 518 S.W.2d 152, 154[1] (Mo.App.1974), we still find that this necessary part of plaintiff’s case is missing. Without relevant expert medical testimony on negligence and causation in a case presenting questions beyond the ability and experience of average laymen, such as the case at bar, plaintiff has not made a submissible case. Haase v. Garfinkel, supra, 418 S.W.2d at 112-13[2-4]; Hart v. Steele, 416 S.W.2d 927, 981-33[7—10] (Mo.1967); Kappel v. Slickman, 401 S.W.2d 451, 453-54[2-4] (Mo.1966).
The judgment should be reversed.